Name: Council Regulation (EC) No 1275/94 of 30 May 1994 on adjustments to the arrangements in the fisheries chapters of the Act of Accession of Spain and Portugal
 Type: Regulation
 Subject Matter: fisheries;  Europe;  European construction
 Date Published: nan

 Avis juridique important|31994R1275Council Regulation (EC) No 1275/94 of 30 May 1994 on adjustments to the arrangements in the fisheries chapters of the Act of Accession of Spain and Portugal Official Journal L 140 , 03/06/1994 P. 0001 - 0002 Finnish special edition: Chapter 4 Volume 6 P. 0069 Swedish special edition: Chapter 4 Volume 6 P. 0069 COUNCIL REGULATION (EC) No 1275/94 of 30 May 1994 on adjustments to the arrangements in the fisheries chapters of the Act of Accession of Spain and PortugalTHE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 43 thereof, Having regard to Articles 162 and 350 of the Act of Accession of Spain and Portugal, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas Articles 162 and 350 of the Act of Accession provide that, on the basis of a report submitted by the Commission to the Council concerning the situation and prospects with regard to fishing in the Community, any adjustments in the fisheries sector which prove to be necessary and which are to take effect on 1 January 1996 must be adopted before 31 December 1993; Whereas the principles on which those adjustments at Community level are to be based must be laid down, so that Member States may ensure their implementation; Whereas the new provisions must make possible the full integration of Spain and Portugal into the general scheme of the common fisheries policy and must fully comply with the 'acquis communautaire', particularly with regard to the principle of relative stability and the exceptions to the principle of free access to waters as laid down by Council Regulation (EEC) No 3760/92 of 20 December 1992 establishing a Community system for fisheries and aquaculture (4); Whereas, in order to avoid the risk of disturbance of the current balances in the zones and resources concerned and for reasons of legal security, it is essential that free access for all Community fishing vessels to waters under the sovereignty or jurisdiction of the Member States be accompanied by the concurrent entry into force of Community measures laying down the conditions in which such access to the zones and resources is granted; whereas it follows that the provisions of Articles 2 and 3 of this Regulation must take effect simultaneously; whereas free access to waters must be accompanied by supervision of the fishing capacity deployed, in order to ensure that the means in question are appropriate to the resources available; Whereas these adjustments must not entail an increase in the overall levels of existing fishing effort per ICES and CECAF division nor adversely affect resources subject to quantitative catch restrictions; Whereas it is imperative to preserve the balance of resources in highly sensitive zones such as that situated to the south of latitude north 56 °30& prime; N, east of longitude 12 ° W and north of latitude 50 °30& prime; N, ICES division X to the north of 36 °30& prime; N and the CECAF zone to the north of 31 ° N and north of that parallel to the east of 17 °30& prime; W; whereas the sensitivity of those zones will require close monitoring of the development of the fishing effort deployed and of the state of resources in order that the necessary measures may be taken, where appropriate, to preserve the balance; Whereas the adjustments must take account, on a case-by-case basis, of the geographical, geomorphological and biological conditions of each maritime region of the Community in order to contribute to the introduction of responsible fishing and to the preservation of the individual requirements of regions where the socio-economic development of the local populations is particularly dependent upon fishing and related industries; Whereas the balance of contractual relations on fisheries with certain third countries should be preserved; Whereas it is necessary to implement effective control guaranteeing full compliance with Community measures on the matter, HAS ADOPTED THIS REGULATION: Article 1 With effect from 1 January 1996, the arrangements regarding access to waters and resources laid down in Articles 156 to 166 and 347 to 353 of the Act of Accession of Spain and Portugal shall be adjusted and incorporated into the Community measures provided for in Articles 3 and 4 of this Regulation, which are applicable to all Community vessels, in accordance with the Articles which follow. Article 2 1. The provisions concerning the system of basic and periodical lists and access to zones laid down in the Act of Accession or in implementation thereof shall be repealed. Without prejudice to Articles 6 and 7 of Regulation (EEC) No 3760/92, all Community fishing vessels shall have free access to waters falling under the sovereignty or within the jurisdiction of the Member States. 2. The provisions of paragraph 1 shall take effect, for the zones and resources referred to in Article 3, on the date of entry into effect of the Community measures adopted by the Council in accordance with Article 3. For the zones and resources referred to in Article 4 they shall take effect only when measures are adopted in accordance with Article 4. 3. The Commission shall submit proposals for the measures referred to in Article 3 as quickly as possible and no later than 1 June 1994 and the Council shall act before 1 January 1995. Article 3 1. The Council shall, in accordance with Articles 4 and 8 of Regulation (EEC) No 3760/92, adopt the Community measures laying down the conditions of access to the zones and resources subject to specific rules pursuant to Articles 156 to 166 and 347 to 353 of the Act of Accession. Such measures shall include restrictions on exploitation. 2. In compliance with the general principles of the common fisheries policy and in particular relative stability, the measures referred to in paragraph 1 must take account in each individual case of the development of fishing possibilities. 3. The measures referred to in paragraph 1 must comply with the principle of no increase in fishing effort the level of which is laid down in Articles 158, 160, 164, 165, 349, 351 and 352 of the Act of Accession. They must also provide for a reduction in that fishing effort if the development of resources necessitates a general reduction of fishing possibilities. Article 4 For Community zones and resources other than those referred to in Article 3, with the exception of those subject on 31 December 1993 to quantitative restrictions on catches, the Council shall, in compliance with the general principles of the common fisheries policy, adopt in accordance with Articles 4 and 8 of Regulation (EEC) No 3760/92 the Community measures laying down the conditions of access, including restrictions on exploitation, taking account of fishing activities during a recent and representative period. Article 5 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 May 1994. For the Council The President G. MORAITIS (1) OJ No C 321, 27. 11. 1993, p. 14; and OJ No C 92, 29. 3. 1994, p. 1. (2) OJ No C 20, 24. 1. 1994. (3) OJ No C 34, 2. 2. 1994, p. 72. (4) OJ No L 389, 31. 12. 1992, p. 1.